ACCEPTED
                                                                                                       09-17-00144-CR
                                                                                            NINTH COURT OF APPEALS
                                                                                                   BEAUMONT, TEXAS
                                                                                                    12/13/2017 2:08 PM
                                                                                                CAROL ANNE HARLEY
                                                                                                                CLERK

                                      NO:09-17-00144-CR
                                TRIAL COURT CASE NO(s) 23828
                                                                                 FILED IN
                                      COURT OF APPEALS                    9th COURT OF APPEALS
                                       NINTH DISTRICT                         BEAUMONT, TEXAS
                                      BEAUMONT, TEXAS                     12/13/2017 2:08:05 PM
                                                                            CAROL ANNE HARLEY
CHADWICK SMITH                                  §        APPEAL FROM               Clerk
                                                                        THE 356TH DISTRICT
                                                §        COURT
                                                §
vs.                                             §        OF
                                                §
THE STATE OF TEXAS, APPELLEE                    §        HARDIN COUNTY, TEXAS

                                MOTION TO EXTEND THE TIME
                                FOR FILING APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

        COMES NOW the Appellant and moves the Court for an extension of time to file a

Appellant’s brief in the cause, and in support thereof would show the Court as follows:

                                                    I.

        On March 30th, 2017, the Appellant plead Guilty, to the offense of Possession of a

Controlled Substance PG 1 Four Grams or More, but less than 200 Grams. On March 30th, 2017

Defendant was sentenced and received Eleven (11) years in the Institutional Division of The Texas

Department of Criminal Justice, under the Cause No. 23828; THE STATE OF TEXAS VS.

CHADWICK SMITH; IN THE 356TH DISTRICT COURT OF HARDIN COUNTY, TEXAS.

                          II.

        The Appellant timely filed his Notice of Appeal and the Transcript and Statement of Facts

were timely filed herein, and the Appellant’s Brief was due to be filed herein on December 13th,

2017.                                               III.

         Appellant respectfully requests that this Honorable Court grant an additional extension of
approximately thirty (30) days or until January 12th, 2018, in filing Appellant’s Brief

                                                    IV.

       The such extension is necessary for the following reasons:

       1.    Counsel makes this request for extension because he has been scheduled in multiple

counties on the felony trial dockets in Jefferson, Hardin, Liberty, Newton, and Tyler Counties, for

announcement, pretrial and trial dockets. Counsel has been heavily scheduled on the Hardin County

Dockets, in both the 356th and 88th Judicial District Courts. Counsel sincerely apologizes to this

honorable court for filing an additional extension and wishes to remain in good standing with this

Honorable Court, but he prays that the court will grant this second extension to allow the needed

time to finalize and file Appellant’s Brief to ensure accuracy and eliminate the possibility of error.

        2.     As well, counsel respectfully informs the court he has been working on several other

briefs, (in the Ninth Court of Appeals), writs and petitions for discretionary review, during this time

of which have required more than the usual amount of time in research and reviewing case law.

        3.    Counsel informs the court this extension is not sought for delay, but that justice may

be done.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests and prays

that this Honorable Court extend the time for the filing of Appellant’s Brief herein approximately

on January 12th, 2018.
                                               Respectfully submitted,

                                               /s/ Bryan S. Laine
                                                   Bryan S. Laine
                                                   TBN. #24011488
                                                   1045 S. Redwood
                                                   Kountze, Texas 77625
                                                   Tel: (409) 246-4008
                                                   Fax: (409) 246-3645
                                                  bryanlaine@gt.rr.com
                               CERTIFICATE OF SERVICE

      I hereby certify that true and correct copy of the foregoing document has been forwarded

to all opposing counsel and parties on this the 13th day of December 2017.



                                             By:/s/ Bryan S.Laine
                                                /s/Bryan S. Laine
                                                   State Bar No. 24011488
                                  NO:09-17-00144 CR
                             TRIAL COURT CASE NO(s) 23828

                                  COURT OF APPEALS
                                   NINTH DISTRICT
                                  BEAUMONT, TEXAS

 CHADWICK SMITH                                §    APPEAL FROM THE 356Th DISTRICT
                                               §    COURT
                                               §
 vs.                                           §    OF
                                               §
 THE STATE OF TEXAS, APPELLEE                  §    HARDIN COUNTY, TEXAS


                                        ORDER

       On________________________, 2017, came on to be considered CHADWICK

SMITH’S Appellant’S Motion to Extend the Time For Filing Appellant’s Brief

and said motion is hereby:



                                   (Granted)       (Denied)




                                          JUDGE PRESIDING